TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00481-CR


Joshua Kalani Douglas, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 66254, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant pled guilty to aggravated assault and was sentenced to twenty years
imprisonment in accordance with a plea bargain agreement.  The trial court has certified that the case
is a plea bargain case and that appellant has no right to appeal, and it denied appellant's motion for
permission to appeal.  See Tex. R. App. P. 25.2(a)(2).  We therefore dismiss the appeal.  Tex. R. App.
P. 25.2(d) (if trial court does not certify that defendant has right to appeal, "appeal must be dismissed").

					___________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed
Filed:   August 3, 2012
Do Not Publish